DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-4, 6-9, 11-13, and 15 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-9, 11-13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, and 11 recite “an amount of power available” and “power available”. It is unclear whether the “amount of power available” and “power available” are the same or different. 
Claim 3 recites “all available power”. It is unclear whether “all available power”, “an amount of available power” and “available power” in claim 1 are the same or different.
Claim 7 recites “in response to determining that at least one of the specified printing operations and non- printing mechanisms has failed to operate correctly more than the predetermined number of times, but that at least one other of the specified printing operations and non-printing mechanisms has failed to operate correctly less than the predetermined number of times reallocate power available to the specified printing operations and non-printing mechanism operations in a first manner;
in response to determining that every specified printing operation and non-printing mechanism has failed to operate correctly more than the predetermined number of times, reallocating power available to the specified printing operations and non-printing mechanism operations in a first manner.” It is unclear if a first manner and a first manner are the same or different. For examination purposes, the second “a first manner” will be read as “a second manner that is different than the first manner”.
Claim 9 recites “all available power”. It is unclear whether “all available power”, “an amount of available power” and “available power” in claim 7 are the same or different.
Claim 9 recites “the second manner” in line 3. There is insufficient antecedent basis for this limitation in the claim. 
Claim 13 recites “all available power”. It is unclear whether “all available power”, “an amount of available power” and “available power” in claim 11 are the same or different, where claim 7’s interpretation will address this issue.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-9, 11-13, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        October 21, 2022

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187